Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "especially shear pins" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fohl, U.S. Patent No. 4423846.
	Regarding claim 1, Fohl ‘846 discloses a belt reel for a seat belt retractor 1, a drive wheel 12 on which a belt tensioner 47 can act to drive the belt reel in a winding direction of the seat belt, wherein between the drive wheel 12 and the belt reel, there is provided an overload clutch which includes plural shear elements 11 (i.e., extending in the axial direction, claim 2), each of which is inserted in an opening/bore (i.e., apertures for 11 from 7 and/or 18, claims 4-5) of the belt reel and/or the drive wheel, the opening extending in the axial direction starting from a front side of the belt reel; and the shear elements 11 are exposed on the side of the drive wheel 12 from the axial view (see figure 1, claim 6); and a guiding extension 8 and the drive wheel 12 are configured to prevent torque from transferring between the guide extension and the drive wheel (i.e., when 19 is not engaged, claims 9 and 10), see figures 1-14D.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fohl, U.S. Patent No. 4423846.
Fohl ‘846 shows each shear element integral from the seat belt rather than from the drive wheel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the shear pin onto the drive wheel rather than the seat belt to show that there many ways to place the existing part into many different arrangements.  Since it has been held that forming in one piece an article which has formerly been formed in tow pieces and put together involves only routine skill in the art. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fohl, U.S. Patent No. 4423846, in view of Kopetzky et al., U.S. Patent No. 5743480.
As stated above, Fohl ‘846 shows three shear elements with apertures/bores rather than 6 to 14 shear elements with a recess formed from a peripheral surface of the drive wheel.
Kopetzky ‘480 shows more than 6 shear elements with recess 87 formed from a peripheral surface of a drive wheel 64, see figures 9-10.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Fohl ‘846 to include a certain number of shear elements and a particular connection of the shear elements as suggested by Kopetzky ‘480, to show that there are many ways to design and attach the existing elements.  Furthermore, since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
7/22/22
/SANG K KIM/           Primary Examiner, Art Unit 3654